Title: To Thomas Jefferson from Priscilla Kemble, 18 February 1808
From: Kemble, Priscilla
To: Jefferson, Thomas


                  
                     Sir, 
                     Prunty town Febr—18—1808—Harrison County—
                  
                  I have wrote to you in hopes of Some redress—I am a widow who has Suffered great losses by the publick=apply to you Sir as a Gentleman of Honour in whose power I expect its to assist me in a helpless and friendless Situation am at a great distance from my family have been in hopes of Seeing Col. Burr, to have asked his advice and assistance—I was of the Burr family hoped his friendship, but that hope is o’re—I then intended seeing John G Jackson Representative for Harrison County to get him to speak for me. you Sir are at the helm of publick affairs—of the Honourable house, to you I have Sent my complaint have lost 900£ pounds by Privateers & 500 Dols=we had Satificuts from the Officers, to the pay master Ginerals in philadelphia—we lived in New jersy it was ferriages of the army—and forage for horses & Oxen three hundred oxen that was to the brass field peaces—we have Suffered many more losses—that I never expect—I hope from the Character I ever heard of you I have a hope you will consider my Situation with two Small Children—those who had our property are the persons I Should look to for help—I have no way with out you Sir Should please to look with pity on me and my little boys one nine years old the other only Six
                  
                     Prisa Kemble 
                     
                  
                  
                     My Dear Sir,
                     I hope will consider how long we have lain out of our money and was promised cash—Several times if I could get some store goods for clothing—it would be good pay—
                     beg you will excuse my troubleing as I have all ready told you my reson—
                     I wrote to a friend of to go to you for me but I have not heard from him—made me undertake for my self—
                     am Sir yours most humble Servent
                  
                  
                     Priscilla Kemble 
                     
                  
               